EMPLOYMENT AGREEMENT




This AGREEMENT, entered into this 8th day of February, 2011, between Sanguine
Corp.,  a Nevada corporation (the "Company"), and Frank A. Marra (the
"Employee"),




WITNESSETH THAT:




WHEREAS, the parties hereto desire to enter into this Agreement to define and
set forth the terms and conditions of the employment of the Employee by the
Company;




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Company and the Employee
as follows:




1. Position; Employment Period  




The Company hereby employs the Employee as its President, and the Employee
hereby agrees to serve in such capacity, for the period beginning , November 18,
2010, and ending on the date on which the Employee's employment is terminated in
accordance with paragraph 8 below (the "Employment Period").




2. Performance of Duties  




The Employee agrees that during the Employment Period he shall devote his full
business time to the business affairs of the Company and shall perform his
duties faithfully and efficiently subject to the direction of the Board of
Directors of the Company; provided that the foregoing shall not limit or prevent
the Employee from serving on the board of directors of charitable organizations
or other business corporations not in competition with the Company. The Employee
shall not be assigned duties and responsibilities that are not generally within
the scope and character associated or required of other employees of similar
rank and position.




3. Compensation  




(a) Subject to the following provisions of this Agreement, during the Employment
Period the Employee shall be compensated for his services as follows:




(b) He shall receive an annual salary, payable in monthly or more frequent
installments, in an amount which shall initially be $150,000 per annum ($12,500
per month), subject to such increases as may from time to time be determined by
the Board of Directors of the Company.




(c) He shall receive, in addition to his salary, 3,000,000 options to purchase
an additional 3,000,000 shares at .20 for a period of five years from the
execution date of this Agreement.




(d) He shall be entitled to such other perquisites as may be customarily granted
by the Company to employees of similar rank and position, which shall include
all travel entertainment related expenses, compensation bonuses as defined in
Addendum “A” attached hereto, directors’ and officers’ liability insurance, and
other perquisites to be agreed upon between the parties hereto.  




4. Disability  




Subject to the provisions of paragraph 8, if the Employee's employment is
terminated during the Employment Period by reason of his Disability (as defined
below), the Employee shall continue to receive an annual salary and benefits in
accordance with paragraphs 3(a) and 3(b) through the end of the full calendar
month of such disability but not in any event beyond the end of the Employment
Period. For purposes of this Agreement the term "Disability" means a physical or
mental disability which renders the Employee incapable of performing his duties
under this Agreement and which disability has existed for at least [number]
months, as determined by an independent physician selected by the Company and
agreed to





--------------------------------------------------------------------------------

by the Employee. Any salary payments to the Employee shall be reduced by the
amount of any benefits paid for the same period of time under the Company's
disability insurance programs.




5. Competing Businesses  




During the period of his employment under this Agreement, the Employee shall not
be employed by or otherwise engage in or be interested in any business in
competition with the Company, or with any of its subsidiaries or affiliates,
except that the Employee's investment in any such business shall not be
considered a violation of this paragraph if either (a) the Employee owns less
than thirty percent (30%) of the equity thereof, or (b) such business is not in
competition with the Company.




6. Confidentiality  




During and after the Employment Period, the Employee will not divulge or
appropriate to his own use or to the use of others, in competition with the
Company, any secret or confidential information or knowledge pertaining to the
business of the Company, or of any of its subsidiaries, obtained by him in any
way while he was employed by the Company or by any of its subsidiaries.




7. Remedies  




If at any time the Employee violates to a material extent any of the covenants
or agreements set forth in paragraphs 5 and 6, the Company shall have the right
to terminate all of its obligations to make further payments under this
Agreement. The Employee acknowledges that the Company would be irreparably
injured by a violation of paragraph 5 or 6 and agrees that the Company shall be
entitled to an injunction restraining the Employee from any actual or threatened
breach of paragraph 5 or 6 or to any other appropriate equitable remedy without
any bond or other security being required.




8. Amendment and Termination    This Agreement may be amended or cancelled by
mutual agreement of the parties without the consent of any other person and, so
long as the Employee lives, no person, other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof The
Employment Period shall terminate as of the earliest of:




(a) 24 months from the execution date of this Agreement, unless extended by
mutual agreement of the parties hereto;




(b) the last day of the month in which the date of the Employee's death occurs;
or the date on which the Company gives notice to the Employee if such
termination is for Cause or Disability.




(c) For purposes of this Agreement, "Cause" means the Employee's gross
misconduct resulting in material damage to the Company or willful and material
breach of this Agreement.




9. Notices  




Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and if sent by registered mail to the Company at its
principal executive offices or to the Employee at the last address filed by him
in writing with the Company, as the case may be.




10. Non-Assignment  




The interests of the Employee under this Agreement are not subject to the claims
of his creditors and may not be voluntarily or involuntarily assigned, alienated
or encumbered.








--------------------------------------------------------------------------------

11. Successors  




This Agreement shall be binding upon, and inure to the benefit of, the Company
and its successors and assigns and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company's assets and business.




12. Applicable Law  




The provisions of this Agreement shall be construed in accordance with the laws
of the State of Nevada.




13. Counterparts  




The Agreement may be executed in two or more counterparts, any one of which
shall be deemed the original without reference to the others.




IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.







/s/Frank Marra

 Frank A. Marra










Sanguine Corp., Inc.




By:  /s/

 

Its: Duly Authorized Representative



